     Case 2:19-cv-01717-RGK-AGR Document 26 Filed 03/28/19 Page 1 of 7 Page ID #:352



 1     SEYFARTH SHAW LLP
       Ellen E. McLaughlin (pro hac vice pending)
 2     E-mail: emclaughlin@seyfarth.com
       Cheryl A. Luce (pro hac vice pending)
 3     E-mail: cluce@seyfarth.com
       233 South Wacker Drive, Suite 8000
 4     Chicago, Illinois 60606-6448
       Telephone: (312) 460-5000
 5     Facsimile: (312) 460-7000
 6     SEYFARTH SHAW LLP
       Kristen M. Peters (SBN 252296)
 7     E-mail: kmpeters@seyfarth.com
       2029 Century Park East, Suite 3500
 8     Los Angeles, California 90067-3021
       Telephone: (310) 277-7200
 9     Facsimile: (310) 201-5219
10     Attorneys for Defendant
       UNITED STATES SOCCER FEDERATION, INC.
11

12                             UNITED STATES DISTRICT COURT
13                           CENTRAL DISTRICT OF CALIFORNIA
14

15     ALEX MORGAN, MEGAN RAPINOE,                  Case No. 2:19-cv-01717-RGK-AGR
       BECKY SAUERBRUNN, CARLI
16     LLOYD, MORGAN BRIAN, JANE                    DEFENDANT’S NOTICE OF
       CAMPBELL, DANIELLE COLAPRICO,                MOTION AND UNOPPOSED
17     ABBY DAHLKEMPER, TIERNA                      MOTION TO STAY PROCEEDINGS
       DAVIDSON, CRYSTAL DUNN, JULIE                PENDING PANEL DECISION ON
18     ERTZ, ADRIANNA FRANCH, ASHLYN                MULTIDISTRICT LITIGATION;
       HARRIS, TOBIN HEATH, LINDSEY                 MEMORANDUM OF POINTS AND
19     HORAN, ROSE LAVELLE, ALLIE                   AUTHORITIES IN SUPPORT
       LONG, MERRITT MATHIAS, JESSICA               THEREOF
20     MCDONALD, SAMANTHA MEWIS,
       ALYSSA NAEHER, ELLEY O’HARA,                 Date      :   April 29, 2019
21     CHRISTEN PRESS, MALLORY PUGH,                Time      :   9:00 a.m.
       CASEY SHORT, EMILY SONNETT,                  Courtroom :   850
22     ANDI SULLIVAN AND MCCALL                     Judge:    :   Hon. R. Gary Klausner
       ZERBONI,
23
                        Plaintiffs,
24
       vs.
25
       UNITED STATES SOCCER
26     FEDERATION, INC.,
27                      Defendant.                  Complaint Filed: March 8, 2019
28
                                                1
     Case 2:19-cv-01717-RGK-AGR Document 26 Filed 03/28/19 Page 2 of 7 Page ID #:353



 1           TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE THAT ON April 29, 2019 at 9:00 a.m., or as soon
 3     thereafter as can be heard before the Honorable R. Gary Klausner, Courtroom 850, of the
 4     United States District Court, Central District of California, located at 255 E. Temple
 5     Street, Los Angeles, CA 90012, Defendant United States Soccer Federation, Inc.
 6     (“Defendant”) will and hereby does move this Court for an order staying all proceedings
 7     in the above-captioned action, pending a decision on the petition now pending before the
 8     Judicial Panel on Multidistrict Litigation (“JPML”) seeking consolidated proceedings of
 9     this and the related lawsuit, Solo v. United States Soccer Federation, Inc., Case No. 3:18-
10     CV-05215-JD, pending in the Northern District of California (“Solo v. U.S. Soccer”), (the
11     “Motion to Transfer Actions”). On March 8, 2019, the JPML entered an order directing
12     the parties to submit further briefing on whether this case should be consolidated with
13     this action, Morgan v. U.S. Soccer, and transferred to the Central District of California.
14     (MDL No. 2890, Dkt. 2.)
15           The JPML’s resolution of the Motion to Transfer Actions will determine whether
16     this lawsuit should remain pending as a single action in this Court, or whether it will be
17     consolidated with Solo v. U.S. Soccer, and if so, whether the consolidated multidistrict
18     litigation should remain before this Court or be transferred to another district court.
19     Granting a temporary stay in this case would ensure uniformity of decisions and avoid
20     unnecessary duplicative pretrial proceedings. Further, Plaintiffs do not oppose this
21     Motion for an order staying all proceedings in this Court.
22           Defendant makes this Motion on the grounds that this action is the subject of a
23     pending motion to transfer and consolidate under 28 U.S.C. § 1407. A stay of
24     proceedings pending resolution of the Motion to Transfer Actions, therefore, would serve
25     judicial economy by avoiding the potential for duplicative pretrial proceedings should the
26     JPML grant the pending motion and transfer this action to multidistrict litigation. Under
27     the circumstances, Plaintiffs will not be prejudiced by a temporary stay pending the
28     JPML’s ruling and such a stay would avoid undue prejudice to Defendant.
                                                    2
     Case 2:19-cv-01717-RGK-AGR Document 26 Filed 03/28/19 Page 3 of 7 Page ID #:354



 1           This Motion is made following the conference of counsel, pursuant to L.R. 7-3,
 2     which initially took place on March 21, 2019. On March 27, 2019, counsel for the parties
 3     met and conferred on the substance of this Motion again, and Plaintiffs confirmed that
 4     they do not oppose the requested stay of this action pending the JPML’s determination.
 5           This Motion is based on this Notice, the Memorandum of Points and Authorities
 6     filed concurrently herewith, the complete files and records in this action, and on such
 7     further oral and documentary evidence as the Court may consider at the hearing of this
 8     Motion.
 9
10     DATED: March 28, 2019                           Respectfully submitted,
11                                                     SEYFARTH SHAW LLP
12
13                                                      By: /s/ Kristen M. Peters
                                                           Ellen E. McLaughlin (PHV pending)
14                                                         Cheryl A. Luce (PHV pending)
                                                           Kristen M. Peters
15                                                     Attorneys for Defendant
                                                       UNITED STATES SOCCER
16                                                     FEDERATION
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
     Case 2:19-cv-01717-RGK-AGR Document 26 Filed 03/28/19 Page 4 of 7 Page ID #:355



 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2     I.    INTRODUCTION
 3           Defendant United States Soccer Federation, Inc. (“U.S. Soccer”) respectfully
 4     submits this unopposed motion to stay all proceedings in this case, including the deadline
 5     for U.S. Soccer to answer or otherwise respond to the Complaint, until resolution of the
 6     Motion Plaintiffs filed with the Judicial Panel on Multidistrict Litigation (“JPML”) for
 7     Transfer of Actions to the Central District of California Pursuant to 28 U.S.C. § 1407 for
 8     Coordinated or Consolidated Pretrial Proceedings (“Motion to Transfer Actions”). On
 9     March 8, 2019, the JPML entered an order directing the parties to submit further briefing
10     on whether this case should be consolidated with Solo v. United States Soccer
11     Federation, Inc., Case No. 3:18-CV-05215-JD, pending in the Northern District of
12     California (“Solo v. U.S. Soccer”), and transferred to the Central District of California.
13     (MDL No. 2890, Dkt. 2.) The JPML’s resolution of the Motion to Transfer Actions will
14     determine whether this lawsuit should remain pending as a single action in this Court, or
15     whether it will be consolidated with Solo v. U.S. Soccer, and if so, whether the
16     consolidated multidistrict litigation should remain before this Court or be transferred to
17     another district court. Granting a temporary stay in this case would ensure uniformity of
18     decisions and avoid unnecessary duplicative pretrial proceedings.
19     II.   BACKGROUND
20           On August 24, 2018, Hope Solo (“Solo”), a former player for the U.S. Women’s
21     National Team (“WNT”) filed a lawsuit against U.S. Soccer in the Northern District of
22     California alleging violations of the Equal Pay Act, 29 U.S.C. § 206(d), (“EPA”) and
23     Title VII of the Civil Rights Act of 1964. 42 U.S.C. § 2000e et seq. (“Title VII”). Solo’s
24     claims stem from her allegations that U.S. Soccer paid members of the U.S. Men’s
25     National Team (“MNT”) more for substantially equal work, and that the pay differential
26     was the result of sex discrimination. (Solo v. U.S. Soccer, Dkt. 1.) U.S. Soccer moved to
27     dismiss the Complaint for failure to state a claim pursuant to Federal Rule of Civil
28
                                                    1
     Case 2:19-cv-01717-RGK-AGR Document 26 Filed 03/28/19 Page 5 of 7 Page ID #:356



 1     Procedure 12(b)(6) and also moved to transfer the action to the Northern District of
 2     Illinois pursuant to 28 U.S.C. § 1404(a). (Solo v. U.S. Soccer, Dkt. 25 and 29.)
 3            On March 8, 2019, twenty-eight (28) current players of the WNT filed this action
 4     alleging similar violations of the EPA and Title VII. (Dkt. 1.) The Plaintiffs also filed a
 5     Motion to Transfer Actions, asking the JPML to consolidate Solo v. U.S. Soccer with this
 6     action (even though this action was filed later) and transfer both cases to this Court. (Dkt.
 7     9.) The JPML ordered the parties to submit further briefing on the issue of whether this
 8     action should be consolidated with Solo v. U.S. Soccer and transferred to the Central
 9     District of California. (MDL No. 2890, Dkt. 2.) Defendant will oppose Plaintiffs’ Motion
10     to Transfer Actions and are preparing their response to be filed with the JPML.
11     Defendants response will, in part, ask that the JPML transfer this action to the first-filed
12     Solo v. U.S. Soccer action pending in the Northern District of California.
13     III.   ARGUMENT
14            Under the Multidistrict Litigation Act, “[w]hen civil actions involving one or more
15     common questions of fact are pending in different districts, such actions may be
16     transferred to any district for coordinated or consolidated pretrial proceedings.” 28 U.S.C.
17     § 1407(a). The Court has broad discretion to stay this proceeding pending the JPML’s
18     determination of Plaintiffs’ Motion to Transfer Actions. Levya v. Certified Grocers of
19     Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979) (“A trial court may, with propriety, find
20     it is efficient for its own docket and the fairest course for the parties to enter a stay of an
21     action before it, pending resolution of independent proceedings which bear upon the
22     case.”). The Court should exercise its discretion by entering a temporary stay of these
23     proceedings, including Defendant’s deadline to answer the complaint, pending the JPML
24     decision on Plaintiffs’ Motion to Transfer Actions to promote judicial efficiency, avoid
25     duplicative or conflicting pretrial orders, and prevent prejudice to the parties.
26            Courts in this District routinely grant temporary stays pending decisions by the
27     JPML on 28 U.S.C. § 1407(a) motions. See, e.g., Rivers v. The Walt Disney Company,
28     980 F. Supp. 1358, 1360-62 (C.D. Cal. 1997) (noting that “a majority of courts have
                                                      2
     Case 2:19-cv-01717-RGK-AGR Document 26 Filed 03/28/19 Page 6 of 7 Page ID #:357



 1     concluded that it is often appropriate to stay preliminary pretrial proceedings while a
 2     motion to transfer and consolidate is pending with the MDL Panel because of the judicial
 3     resources that are conserved”); Dean v. Colgate-Palmolive Co., No.
 4     EDCV15107JGBDTBX, 2016 WL 7647687, at *4 (C.D. Cal. Aug. 18, 2016) (granting
 5     stay pending ruling by JPML on motion to transfer and consolidate actions); Barber v.
 6     Volkswagen Grp. of Am., Inc., No. CV 15-1942-DOC (SPX), 2015 WL 13413345, at *2
 7     (C.D. Cal. Nov. 30, 2015) (same). When ruling on a motion to stay, the district court
 8     should consider three factors: (1) potential prejudice to the non-moving party; (2)
 9     hardship and inequity to the moving party if the action is not stayed; and (3) the judicial
10     resources that would be saved by avoiding duplicative litigation if the cases are in fact
11     consolidated. River, 980 F. Supp. at 1361. All three factors weigh in favor of staying this
12     matter.
13           First, Plaintiffs do not oppose this motion and will not be prejudiced by a short stay
14     pending the JPML’s decision. This action has been pending for a matter of weeks, and
15     no pretrial proceedings have been conducted. There are no pending deadlines that have
16     been set that would be impacted by a stay, other than U.S. Soccer’s deadline to answer or
17     respond to the Complaint. Barber, 2015 WL 13413345, at *2 (granting stay where cases
18     were “still in their nascent stages”).
19           Second, the parties will be prejudiced if they must manage pretrial matters in this
20     case pending the outcome of the JPML proceedings because this Court’s pretrial orders
21     may not ultimately be binding on the Court that presides over this case, as determined by
22     the JPML’s decisions. The parties will thus expend additional resources on potentially
23     duplicative litigation efforts in the event that a stay is not granted. See Stark v. Pfizer,No.
24     14-cv-1488, 2014 WL 2938445, at *2 (N.D. Cal. June 27, 2014) (“The potential
25     prejudice to Plaintiff that could result from a stay is minimal, as the JPML’s decision is
26     likely to be issued shortly. On the other hand, Defendants would face the risk of
27     unnecessary proceedings and inconsistent rulings on recurring questions of law and fact if
28     the case is not stayed.”).
                                                     3
     Case 2:19-cv-01717-RGK-AGR Document 26 Filed 03/28/19 Page 7 of 7 Page ID #:358



 1           Finally, a stay of these proceedings furthers judicial economy and eliminates the
 2     potential for conflicting pretrial rulings. The JPML’s decision will affect which district
 3     court presides over this case, and this Court will not waste resources on pretrial
 4     proceedings and the determination of issues related to law and fact in a case that may
 5     ultimately be transferred to another Court or encompass a different scope in the event that
 6     Solo v. U.S. Soccer is transferred to this Court. River, 980 F. Supp. at 1358 (granting stay
 7     to avoid causing court to “have needlessly expended its energies familiarizing itself with
 8     the intricacies of a case that would be heard by another judge”).
 9     IV.   CONCLUSION
10           For the foregoing reasons, Defendant respectfully moves this Court for a
11     temporary stay of all proceedings in this case pending a decision by the JPML on
12     Plaintiffs’ Transfer of Actions to the Central District of California Pursuant to 28 U.S.C.
13     § 1407 for Coordinated or Consolidated Pretrial Proceedings.
14
15     DATED: March 28, 2019                            Respectfully submitted,
16                                                      SEYFARTH SHAW LLP
17
18                                                       By: /s/ Kristen M. Peters
                                                            Ellen E. McLaughlin (PHV pending)
19                                                          Cheryl A. Luce (PHV pending)
                                                            Kristen M. Peters
20                                                      Attorneys for Defendant
                                                        UNITED STATES SOCCER
21                                                      FEDERATION
22
23
24
25
26
27
28

                                                    4
